Citation Nr: 1101649	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from October 1967 through October 
1971, with service in the Republic of Vietnam, and from February 
1985 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 Rating Decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he currently suffers from disabilities 
of his right and left knees, arthritis in particular, as a result 
of an in-service automobile accident.  He testified that he 
initially experienced stiffness in his joints during service and 
that his right and left knee arthritis not only had their in 
service but initially became manifest while he was on active 
duty.  In support, he states that diagnostic tests revealed that 
he had advanced arthritis in 2004; in this regard, the Board 
observes that private medical records reflect x-ray evidence of 
degenerative joint disease in both knees in 2004, four years 
after the Veteran's discharge from service.

The Veteran was afforded a VA joints examination in December 
2007.  The examiner acknowledged his in-service motor vehicle 
accident, which is confirmed in the service treatment records as 
having occurred in 1985.  The 2007 VA examiner physically 
examined the Veteran and determined by way of that physical 
examination only that the Veteran has no functional impairment of 
the left or right knee.  The examiner reported that he reviewed 
the claims folder; however, he did not comment upon the 2004 
private records showing x-ray evidence of degenerative joint 
disease as well as on the Veteran's lay statements describing 
pain and stiffness during service.  The Board also notes that the 
2007 examiner did not obtain new x-rays to confirm the continued 
existence or severity of degenerative joint disease in either the 
right or left knee.  Thus, the Board finds that this examination 
report is inadequate and the case must be remanded for a 
contemporaneous VA examination.  See 38 C.F.R. § 3.159(c)(4) 
(2010); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the report, the examiner must acknowledge and discuss the 
Veteran's current disability based upon a complete review of the 
record, all necessary testing, as well as physical examination.  
The examiner must also report on the Veteran's lay testimony of 
continuity of symptoms since service.  See Dalton v. Nicholson, 
21 Vet. App. 23, 40 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury but relied on the service treatment 
records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder 
all pertinent, outstanding records, afford 
the Veteran a VA examination of his knees to 
determine the nature, etiology and/or onset 
of any right and left knee disabilities found 
to be present.  The claims folder should be 
made available and reviewed by the examiner.  
The examiner should comment on all pertinent 
facts in the claims folder, to include all 
relevant lay testimony related to the 
Veteran's symptoms during service and since, 
as well as all private records, including x-
ray evidence.  All necessary testing should 
be completed and the reports of such testing 
should be submitted with the examiner's 
findings.

The examiner should report the current 
diagnosis as to both the left and right knee, 
if appropriate, and if a disability is 
diagnosed, the examiner must state whether it 
at least as likely as not that the Veteran's 
disability was caused by any event of 
service, to include the in-service motor 
vehicle accident, or was initially manifested 
during service and has continued ever since.  
If arthritis is shown, the examiner should 
comment on its severity, as well as on the 
likelihood that arthritis with the particular 
severity as experienced by the Veteran is 
indicative of an initial manifestation prior 
to the Veteran's October 2000 discharge from 
active service, as well as whether it is at 
least as likely as not that the Veteran's 
right knee or left knee arthritis manifested 
within one year of the Veteran's discharge 
from active duty, i.e., by October 2001.

2.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

